[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                       JUNE 2, 2008
                                                    THOMAS K. KAHN
                              No. 07-14736
                                                         CLERK
                          Non-Argument Calendar
                        ________________________

                   D. C. Docket No. 07-00057-CR-3-MCR

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                   versus

PERCY JERMAINE WILLIAMS,

                                                    Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (June 2, 2008)

Before DUBINA, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Spiro Theodore Kypreos, appointed counsel for Percy Jermaine Williams in
this appeal, has moved to withdraw from further representation of the appellant and

has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Williams’s conviction and

sentence are AFFIRMED.




                                          2